NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2555-20

KAITLYN SHEEDY,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR
and ULTA SALON, COSMETIC
& FRAGRANCE, INC.,

     Respondents.
___________________________

                   Submitted June 8, 2022 – Decided July 27, 2022

                   Before Judges Hoffman and Susswein.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 224375.

                   Castronovo & McKinney, LLC, attorneys for appellant
                   (Thomas A. McKinney, of counsel and on the briefs).
                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent Board of Review (Donna Arons,
                   Assistant Attorney General, of counsel; Kendall J.
                   Collins, Deputy Attorney General, on the brief).
PER CURIAM

      Appellant, Kaitlyn Sheedy, appeals from an April 1, 2021 final agency

decision of the Board of Review (Board) upholding the decision of the Appeal

Tribunal affirming the Department of Labor's (Department) denial of her

petition for unemployment benefits.         The Board determined that Sheedy's

administrative appeal of the Department's decision was untimely filed. She

contends she received inadequate instruction on how to file an appeal and that

there was good cause to excuse the delay in filing her appeal of the Department's

determination. After carefully reviewing the record in light of the applicable

legal principles, we affirm.

                                       I.

      We discern the following facts and procedural history from the record.

Sheedy began working as a hair stylist for Ulta Beauty, Inc. on July 15, 2018.

She was compensated on a commission basis, earning approximately $15,000

annually. The events precipitating her departure from Ulta occurred during July

and August 2019. When her uncle passed away, Ulta did not approve her request

for a one-week leave of absence to attend his funeral services. After speaking

with someone in Ulta's Human Resources Department, Sheedy took off three

days but was not approved for a leave of absence. After her uncle's funeral on


                                                                           A-2555-20
                                       2
August 3, 2019, Sheedy planned to return to work. However, she was still

experiencing "a lot of mental stress" and needed additional days off. Ulta denied

her request and told her she needed to return to work.

      Sheedy left her employment with Ulta on or around August 6, 2019. She

testified that she left because of the amount of stress she was experiencing from

the work environment at the salon, in addition to her uncle's death. She admitted

that she did not seek medical care for her stress. She also testified that she

received poor training, that there was a lack of managerial "stability," and that

she feared losing her license because she was "doing all the work [herself]." She

contends these circumstances caused her to suffer stress and compelled her to

leave her employment with Ulta.

      On February 24, 2020, Sheedy started a new job as an eyelash technician

at JAK Ventures in Bound Brook, known as "Lash Lounge." Lash Lounge laid

her off on March 16, 2020, due to the COVID-19 pandemic, while the store

closed temporarily. She has worked at Lash Lounge since its reopening on June

22, 2020. Between February 25, 2020, and March 10, 2020, claimant earned

$374.15.

      After leaving Ulta, Sheedy applied for unemployment benefits on January

26, 2020. On March 2, 2020, she received a notice of determination from the


                                                                           A-2555-20
                                       3
Department of Labor denying her request for unemployment benefits on the

grounds that she had left her position at Ulta voluntarily because she felt her

work was adversely affecting her health.      The Department noted that she

provided no documentation to establish that her work at Ulta caused or

aggravated a medical condition. The Department thus determined that her

departure from Ulta was not based on "good cause attributable to the work."

      The upper right corner of claimant's notice of determination contained the

following notice:

                          RIGHT OF APPEAL

            ANY APPEAL FROM THIS DETERMINATION
            MUST BE SUBMITTED IN WRITING WITHIN 7
            DAYS AFTER DELIVERY OR WITHIN 10 DAYS
            AFTER THE DATE OF MAILING. THE TENTH
            DAY AFTER MAILING IS:

                         03/02/20
             SEE REVERSE FOR APPEAL INSTRUCTIONS

            [(emphasis in original).]

      Sheedy admitted that she read the notice of determination. She claims

that she was waiting for a different employer to report her wages. She further

explained that she "was unaware that once you're disqualified from benefits[,]

you don't get anything else after that, and the [COVID-19] pandemic hit and

[she] wasn't able to get in contact with anybody."

                                                                          A-2555-20
                                        4
      Sheedy eventually contacted the Department of Labor on July 15, 2020.

At that time, she stated she did not have "the proper evidence" to appeal. She

admitted to the Appeals Examiner that gathering evidence "took [her] a little

longer than . . . expected." She further explained to the Appeals Examiner that

the filing of her appeal was further delayed because she "wanted to submit . . .

some text messages proving that [she] was under a lot of duress while . . .

working at Ulta."    She told the Appeals Examiner that the woman at the

Department with whom she spoke in July 2020 informed her that she could still

appeal her notice of determination. However, Sheedy did not file her appeal

until September 1, 2020.

      The Appeal Tribunal denied claimant's appeal, explaining:

            N.J.S.A. 43:21-6(b)(1) provides that an appeal must be
            filed within ten (10) days of the mailing of the
            determination, or within seven (7) days of the receipt of
            the determination. The appeal was not filed within
            these limits and good cause has not been shown for the
            appeal being filed late. The Tribunal has no jurisdiction
            over the merits of the appeal. The appeal is dismissed.

      Sheedy appealed the Tribunal's affirmance to the Board of Review. The

Board affirmed, explaining:

            The claimant having filed a timely appeal from a
            decision of the Appeal Tribunal mailed November 16,
            2020[,] which dismissed the appeal on the ground that


                                                                          A-2555-20
                                       5
            it was filed after the expiration of the statutory period,
            and

            IT APPEARING that the appeal was properly dismissed
            in accordance with N.J.S.A. 43:21-6(b)(1), the Deputy's
            determination having become final, and good cause not
            having been shown for such late filing;

            IT IS ORDERED, that the decision of the Appeal
            Tribunal be . . . affirmed since the claimant's delay in
            filing her appeal did not constitute good cause . . . .

      This appeal followed. Sheedy raises the following contention for our

consideration.

            POINT I

            THE BOARD'S DECISION IS UNREASONABLE
            BECAUSE MS. SHEEDY HAD GOOD CAUSE FOR
            HER LATE APPEAL AS SHE DID NOT HAVE
            SUFFICIENT INSTRUCTION FOR FILING AN
            APPEAL OF THE DETERMINATION, AND THIS
            MATTER SHOULD BE REMANDED FOR A
            DETERMINATION ON THE MERITS.

            A.    ALTHOUGH THE GOOD CAUSE STANDARD
                  WAS CITED BY THE BOARD OF REVIEW,
                  MS. SHEEDY WAS UNAWARE OF THE
                  GOOD CAUSE EXCEPTION TO THE TEN-
                  DAY FILING REQUIREMENT AND HOW TO
                  COMPLY WITH IT.

            B.    GOOD CAUSE EXISTED FOR MS. SHEEDY'S
                  UNTIMELY APPEAL.

            C.    THIS MATTER SHOULD BE REMANDED TO
                  THE DEPUTY TO DETERMINE WHETHER

                                                                         A-2555-20
                                        6
                    MS. SHEEDY RESIGNED FOR GOOD CAUSE
                    ATTRIBUTABLE TO WORK.

               D.   MS. SHEEDY WAS COMPELLED TO RESIGN
                    BECAUSE ULTA INCREASED HER DUTIES
                    AND REFUSED TO PROVIDE HER
                    MANAGERIAL      SUPPORT,    WHICH
                    EXACERBATED HER ANXIETY.

                                       II.

      We begin our analysis by acknowledging the legal principles governing

this appeal.

      The scope of our review of the Board's decision is limited. Allstars Auto

Grp., Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150, 157 (2018). A final

decision of an administrative agency should not be disturbed unless it is

arbitrary, capricious, or unreasonable. Brady v. Bd. of Rev., 152 N.J. 197, 210

(1997). The party challenging an administrative action bears the burden of

demonstrating that the decision was arbitrary, capricious, or unreasonable.

Lavezzi v. State, 219 N.J. 163, 171 (2014) (quoting In re J.S., 431 N.J. Super.

321, 329 (App. Div. 2013)).

      "In reviewing a final agency decision, such as that of the Board . . ., we

defer to fact-findings that are supported by sufficient credible evidence in the

record." McClain v. Bd. of Rev., 237 N.J. 445, 456 (2019) (citing Brady, 152

N.J. at 210). "[I]f substantial evidence supports the agency's decision, 'a court

                                                                           A-2555-20
                                       7
may not substitute its own judgment for [that of] the agency's even though the

court might have reached a different result.'" In re Carter, 191 N.J. 474, 483

(2007) (quoting Greenwood v. State Police Training Ctr., 127 N.J. 500, 513

(1992)).

      When determining whether a state agency acted within the scope of its

authority, we consider the following factors:

            (1) whether the agency's decision offends the State or
            Federal Constitution; (2) whether the agency's action
            violates express or implied legislative policies; (3)
            whether the record contains substantial evidence to
            support the findings on which the agency based its
            action; and (4) whether in applying the legislative
            policies to the facts, the agency clearly erred in
            reaching a conclusion that could not reasonably have
            been made on a showing of the relevant facts.

            [Lourdes Med. Ctr. of Burlington Cnty. v. Bd. of Rev.,
            197 N.J. 339, 360 (2009) (citing Brady, 152 N.J. at
            211).]

In light of these factors, reviewing courts "must defer to an agency's expertise

and superior knowledge of a particular field." In re Carter, 191 N.J. at 483

(quoting Greenwood, 127 N.J. at 513).

      In the specific context of unemployment benefits, reviewing courts

generally construe New Jersey's Unemployment Compensation Law "liberally

in favor of [the] allowance of benefits." Lord v. Bd. of Rev., 425 N.J. Super.


                                                                          A-2555-20
                                        8
187, 195 (App. Div. 2012) (quoting Utley v. Bd. of Rev., 194 N.J. 534, 543

(2008)). However, the law is specifically meant for "protection against the

hazards of economic insecurity due to involuntary unemployment." Yardville

Supply Co. v. Bd. of Rev., 114 N.J. 371, 374 (1989) (citing N.J.S.A. 43:21-2).

Therefore, if "an employee leaves work voluntarily, he [or she] bears the burden

to prove he [or she] did so with good cause attributable to work." Brady, 152

N.J. at 218.

      An employee leaves work voluntarily within the meaning of N.J.S.A.

43:21-5(a) when "the decision whether to go or to stay lay at the time with the

worker alone." Lord, 425 N.J. Super. at 191 (quoting Campbell Soup Co. v. Bd.

of Rev., 13 N.J. 431, 435 (1953)). Our Supreme Court has recognized that "[t]he

test of 'ordinary common sense and prudence' must be utilized to determine

whether an employee's decision to leave work constitutes good cause." Brady,

152 N.J. at 214 (quoting Zielenski v. Bd. of Rev., 85 N.J. Super. 46, 52 (App.

Div. 1964)).

      Regulations promulgated by the Department of Labor provide "a non -

exhaustive list of examples in which a claimant's separation from employment"

constitutes voluntarily leaving work:

               1. Lack of transportation;


                                                                          A-2555-20
                                            9
            2. Care of children or other relatives;

            3. School attendance;

            4. Self-employment;

            5. Lack of housing;

            6. Relocating to another area for personal reasons;

            7. Relocating to another area to accompany a spouse, a
            civil union partner, or other relatives;

            8. Voluntary retirement;

            9. To accept other work; or

            10. Incarceration.

            [Ardan v. Bd. of Rev., 231 N.J. 589, 603 (2018) (citing
            N.J.A.C. 12:17-9.1(e)).]

     We have construed "good cause" to mean "cause sufficient to justify an

employee's voluntarily leaving the ranks of the employed and joining the ranks

of the unemployed." Domenico v. Bd. of Rev., 192 N.J. Super. 284, 287 (App.

Div. 1983). In other words, "real, substantial and reasonable circumstances not

imaginary, trifling and whimsical ones[,]" must compel the decision to leave

employment. Id. at 288.

     A claimant must demonstrate that good cause was actually attributable to

the work. Ardan, 231 N.J. at 602. The Unemployment Compensation Law was


                                                                         A-2555-20
                                       10
amended in 1961 to "eliminate the eligibility of persons who leave work for

good, but personal causes." Brady, 152 N.J. at 213. A claimant who leaves

work for a personal reason, no matter how compelling, is disqualified to receive

unemployment benefits under N.J.S.A. 43:21-5(a). Self v. Bd. of Rev., 91 N.J.

453, 456–57 (1982). "Mere dissatisfaction with working conditions[,] which are

not known to be abnormal or to affect health, does not constitute good cause for

leaving work voluntarily." Medwick v. Bd. of Rev., Div. of Employ. Sec., 69

N.J. Super. 338, 345 (App. Div. 1961); Sanchez v. Bd. of Rev., 206 N.J. Super.

617, 623–24 (App. Div. 1986).

      Importantly for purposes of this appeal, N.J.S.A. 43:21-6(b)(1) requires

an appeal from a notice of determination be filed within ten days of the mailing

of the determination, or within seven days of the receipt of the determination.

The Board will nevertheless consider late appeals on the merits if "good cause"

delayed a claimant's appeal. N.J.A.C. 12:20-3.1(i) provides:

            A late appeal shall be considered on the merits if it is
            determined that the appeal was delayed for good cause.
            Good cause exists in circumstances where it is shown
            that:

            1. The delay in filing the appeal was due to
            circumstances beyond the control of the appellant; or




                                                                          A-2555-20
                                      11
            2.   The appellant delayed filing the appeal for
            circumstances which could not have been reasonably
            foreseen or prevented.

            [N.J.A.C. 12:20-3.1(i).]

                                        III.

      We next apply the foregoing legal principles to the present matter. Sheedy

contends she had good cause for her late appeal because she did not receive

adequate instruction for filing an appeal of the Board's determination. The

record shows that instructions for filing an appeal are clearly and conspicuously

set forth in the notice of determination that was mailed to Sheedy on February

21, 2020.     Sheedy admitted that she received and read the notice of

determination.

      The appeal instructions on the back of the notice of determination are clear

and unambiguous. Those instructions provided claimants with the website to

visit to file an appeal, or alternatively, an address for filing an appeal by mail.

Accordingly, we reject this argument.

      Nor does the record support her assertion of good cause based on her claim

that she spoke with someone in the Department of Labor in July 2020 who

informed her that she could still appeal her notice of determination. As we have

noted, the appeal was not filed until September 1, 2020. We likewise have no


                                                                             A-2555-20
                                        12
basis upon which to disturb the agency determination that Sheedy's desire to

gather additional evidence does not constitute good cause to file an appeal seven

months after the clearly-stated deadline.

      In sum, Sheedy has failed to establish circumstances "beyond [her]

control" or "which could not have been reasonably prevented" as to constitute

good cause for purposes of N.J.S.A. 12:20-3.1(i). The final agency decision to

enforce the filing deadline, therefore, was not arbitrary, capricious, or

unreasonable. Lavezzi, 219 N.J. at 171 (quoting J.S., 431 N.J. Super. at 329).

      Affirmed.




                                                                           A-2555-20
                                      13